Citation Nr: 9928742	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and K.D.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO rating decision that denied service 
connection for the cause of the veteran's death.  In May 
1996, the Board remanded the case to the RO for additional 
development, and the case was returned to the Board in 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that the veteran was 
entitled to disability benefits under 38 U.S.C.A. § 1151 
(West 1991) for erythroderma as though this was a service-
connected condition, and that his death was due to cirrhosis 
caused by the treatment of his erythroderma with 
methotrexate.



FINDINGS OF FACT

1.  At the time of the veteran's death, he was entitled to 
benefits under 38 U.S.C.A. § 1151 for erythroderma, rated as 
10 percent disabling, resulting from VA hospital treatment in 
April 1977; service connection was not in effect for any 
disorder.


2.  The veteran's death in September 1993 was due to sepsis 
due to or as a consequence of small bowel obstruction due to 
or as a consequence of spontaneous bacterial peritonitis 
(SBP) along with or due to or as a consequence of cirrhosis 
of the liver.

3.  It is as likely as not that treatment for erythroderma 
contributed substantially to the cause of his death.


CONCLUSION OF LAW

The veteran's erythroderma, a disability for which 
compensation was payable under 38 U.S.C.A. § 1151, 
contributed substantially to the cause of his death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1955 to June 1959.

Service medical records are negative for liver disease and 
gastrointestinal problems.

Post-service VA and private medical records reveal that the 
veteran was treated and evaluated for various conditions from 
1972 to 1993.  The more salient medical reports concerning 
the appellant's claim for service connection for the cause of 
the veteran's death are discussed in the following 
paragraphs.

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital in November 1972 notes that this was 
his first hospitalization at this private medical facility.  
A 20 year history of psoriasis was noted and it was reported 
he had a chief complaint of acute flare-up of this condition.  
It was noted that he had psoriasis at the age of 7 years with 
progression to his knees and elbows.  The diagnosis was 
psoriasis.

A private medical report from Edward D. Viner, M.D., dated in 
February 1974, notes that the veteran was hospitalized at the 
Pennsylvania Hospital in January 1974 for liver biopsy.  The 
report of the liver biopsy shows diagnoses of fatty 
infiltration, moderate; periportal chronic inflammatory cell 
infiltration, mild; and focal parenchymal necrosis.  Dr. 
Viner reported that the veteran had been started on 
methotrexate about one year ago by Paul Gross, M.D., for 
psoriasis.

A report from Dr. Viner dated in July 1975, reveals that the 
veteran had been hospitalized at the Pennsylvania Hospital 
from June to July 1975 for a liver biopsy.  It was noted that 
the veteran had a long history of severe psoriasis.  The 
report of the liver biopsy shows diagnoses of fatty change, 
moderate; portal inflammation, slight; and focal 
centrilobular necrosis.  Dr. Viner noted that the fatty 
infiltration was mainly centrilobular and was somewhat 
greater than a previous specimen.  He noted that a slight 
expansion of portal fibrous tissue was not interpreted as 
evidence of beginning cirrhosis.  The changes noted were 
classified as Grade II under current criteria, but Dr. Viner 
noted that they would be classified as Grade III under prior 
criteria.  The diagnoses on Dr. Viner's report were 
psoriasis; and hepatic toxicity due to methotrexate therapy, 
Grade II.

A summary of the veteran's VA hospitalization in April 1977 
notes that he had had good resolution with methotrexate 
therapy by VA and that the therapy was terminated because he 
got tired of yearly liver biopsies.  Since January 1977, he 
had been given UV (ultraviolet) light therapy with only mild 
relief.  Four weeks prior to admission, he began UV light 
therapy with Psoralen that produced some improvement of skin.  
Three weeks prior to admission, he began to develop pain in 
the left popliteal region and medial part of the left ankle 
with swelling of the left leg.  The leg continued to swell 
and he had fever, chills, reddening of the skin diffusely, 
and pain in skin on movement.  He was treated with various 
medication.  The diagnoses were psoriasis; diffuse 
erythroderma, fever, adenopathy, myalgias; lymphedema of the 
left leg; hepatitis, anicteric; leukocytosis of unknown 
etiology.

A report of the veteran's hospitalization at the Pennsylvania 
Hospital from July to August 1977 shows that he underwent 
needle biopsy of the liver which was interpreted as fatty 
liver with early portal fibrosis, grade III; according to the 
criteria of the subcommittee on methotrexate.  The primary 
diagnosis was psoriatic erythroderma; and the secondary 
diagnosis was fatty liver with early portal fibrosis.

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital from April to May 1978 notes his 
history of treatment with methotrexate from 1973 to 1976 that 
was discontinued because of Grade II changes on liver biopsy 
and refusal of the veteran to have a repeat liver biopsy.  He 
underwent liver and skin biopsies during this 
hospitalization.  The diagnoses were psoriasis erythroderma 
and cirrhosis.

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital from August to September 1978 shows 
diagnoses of psoriasis and cirrhosis secondary to 
methotrexate.

A VA memorandum from the Chief of the Dermatology Clinic of a 
VA medical facility dated in December 1980, notes that the 
veteran received newly developed treatment for psoriasis 
consisting of the ingestion of 8-Methoxypsoralen and followed 
2 hours later with exposure to long wave UV light in 1977.  
Prior to instituting the therapy the veteran reported no 
sensitivity to light, sun or heat.  It was noted that he was 
now claiming sensitivity to light treatment.  It was also 
noted that he had a history of treatment with UV light.  He 
was advised that the new treatment was experimental and he 
had signed a waiver consent form.  It was noted that he had 
developed red skin and erythroderma after the new treatment, 
and that there was no good explanation for the residual 
erythroderma.  Other possible inciting agents reportedly 
included a rebound effect after the veteran's discontinuance 
of methotrexate; and infection of the leg.  The reaction 
could also have been idiosyncratic.

A letter from Paul R. Gross, M.D., dated in March 1981, notes 
that he had provided dermatologic care of the veteran from 
1972 to 1976.  The veteran reportedly left his care after 
December 1976 to enter an experimental program of therapy at 
a VA medical facility.  Subsequently, the veteran had 
returned to the care of this physician and had been seen on a 
regular basis.  It was noted that he had a history of 
psoriasis since childhood and had at least one occasion 
developed whole body psoriasis, known as psoriatic 
erythroderma.  Because of the inability to keep him 
functional, Dr. Gross started the veteran on methotrexate 
therapy or a potent therapy for psoriasis with the potential 
for liver damage.  Annual liver biopsies were painful and the 
veteran expressed his desire to discontinue the methotrexate 
in order to avoid the liver biopsies.  The methotrexate 
therapy was stopped in early 1977 and the psoriasis became 
acutely worse as manifested by psoriatic erythroderma.  It 
was noted that he had received a burn from UV therapy and 
combination of oral psoralen that was administered at a VA 
medical facility in April 1977.  Dr. Gross could not state 
with specificity what caused the veteran's psoriatic 
erythroderma of much more severe type than he previously 
experienced.  It could have been due to the systemic effect 
of the psoralen, a burn from the light or combination.  It 
was also noted that the veteran had an acute form of 
hepatitis during his period of VA hospitalization that could 
have damaged his liver and/or have been responsible for the 
severe dermatitis.

In May 1982, a Board decision granted the veteran entitlement 
to disability benefits under 38 U.S.C.A. § 351 (now § 1151) 
for erythroderma resulting from VA medical treatment in April 
1977.  An August 1982 RO rating decision implemented the May 
1982 Board decision and assigned a 10 percent rating for the 
erythroderma.  This evaluation remained unchanged during the 
veteran's life, and service connection was not established 
for any of the veteran's disorders.

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital in July 1986 shows that the veteran had 
severe psoriasis that had required systemic chemotherapy in 
the past that had been limited by liver changes of early 
cirrhosis.  A history of erythroderma believed to be 
secondary to the use of Septra for flare-up of psoriasis was 
noted.  At the time of admission he complained of diffuse 
skin tenderness and erythema.  It was noted that the 
veteran's recent chemotherapy for psoriasis had been an 8-
month (sic) course of methotrexate from March to May of 1986.  
He reportedly had been on 6-thioguanine, but had become 
resistant to therapy.  During hospitalization he was begun on 
Prednisone and his erythroderma resolved.  The principle 
diagnosis was psoriasis and the secondary diagnosis was drug 
reaction.

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital from August to September 1989 notes 
that the veteran had been treated with methotrexate and 
thioguanine at various periods in the recent past that had 
been complicated by the development of early cirrhosis on 
liver biopsy felt secondary to methotrexate, plus perhaps 
alcohol abuse.  It was also noted that he had been treated 
with etrectinate for a short time that was discontinued 
secondary to elevated LFT's (liver function tests).  He had 
been doing well on thioguanine and topical steroids with 
essentially clear skin until approximately 6 weeks ago when 
he noted the development of plaques on his trunk, 
extremities, palm, and soles with significant erythema and 
increased scale.  He was restarted on methotrexate 
approximately 4 weeks prior to this admission with 
improvement.  The diagnoses were psoriasis; history of 
hepatic fibrosis secondary to methotrexate; left lower 
extremity lymphedema with history of recurrent cellulitis; 
and status-post left inguinal lymph node biopsy in 1964.

A letter dated in October 1990 from Scott H. Wright, M.D. of 
the Pennsylvania Hospital, notes that his records showed that 
the veteran had had liver biopsies since 1984 showing various 
degrees of fatty infiltration and pericordal fibrosis without 
definite progression.  It was noted that the veteran had been 
started on methotrexate in the early 1980's and continued to 
drink alcohol, but stopped when advised to do so.  He then 
took methotrexate without alcohol and had remained alcohol-
free.  Because of the lack of response, he was switched to 6 
thioguanine that he had been taking for 3 years.  He was 
found to have abnormal LFT's of unknown etiology.

A summary of the veteran's hospitalization at the University 
of Pennsylvania Hospital from May to June 1993 reveals that 
he had worsening erythroderma.  He was taking various 
medications, but not methotrexate.  During this 
hospitalization he was treated with various medications, 
including a short course of methotrexate.  The medications at 
discharge did not include methotrexate.    An ultrasound of 
the abdomen during this hospitalization revealed ascites as 
well as nodular liver disease consistent with cirrhosis.  He 
underwent pleurocentesis, thoracentesis, and placement of 
left subclavian triple lumen catheter.  The discharge 
diagnoses were erythrodermic psoriasis, cirrhosis, ascites, 
and pleural effusion.

A letter from Allen H. Bar, M.D., dated in July 1993, notes 
that the veteran was seen for evaluation of drainage in the 
medial aspect of his gallbladder incision.  It was noted he 
had some problems with methotrexate and was currently on PUVA 
(psoralen-ultraviolet-light) treatment for his psoriasis, and 
he had noticed the drainage during this treatment.  

A summary of the veteran's hospitalization at the 
Pennsylvania Hospital in August 1993 notes that he had an 
upper gastrointestinal bleed, and he underwent various 
procedures during this hospitalization.  The diagnoses were 
erythrodermic psoriasis, SBP, upper gastrointestinal bleed, 
and atrial fibrillation.

A summary of the veteran's hospitalization at the University 
of Pennsylvania Hospital in September 1993 notes that he had 
biopsy proven cirrhosis, negative serologies secondary to 
methotrexate and alcohol use, long-standing history of severe 
generalized psoriasis with erythroderma, and history of 
peptic ulcer disease.  He was admitted with psoriatic and 
erythrodermic flare thought to be secondary to a too rapid 
steroid taper.  He was later transferred to the MICU (medical 
intensive care unit) for management of upper GI bleed noted 
after he had 2 episodes of projectile coffee-ground emesis.  
He expired on September 14.  The diagnoses were sepsis, small 
bowel obstruction, SBP, cirrhosis, and 
psoriasis/erythroderma.  The etiologies responsible for death 
were profound acidemia secondary to sepsis secondary to 
probable perforation of posterior pyloric channel ulcer with 
resulting SBP and small bowel obstruction of questionable 
origin along with end stage liver disease.

A certificate of death reveals that the veteran died in 
September 1993 from sepsis due to or as a consequence of 
small bowel obstruction due to or as a consequence of SBP due 
to or as a consequence of cirrhosis.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause, were psoriasis and erythroderma.

The appellant and KD, a friend of the appellant who knew the 
veteran for 45 years, testified at a hearing in September 
1994.  The testimony was to the effect that the veteran had 
continuous problems due to erythroderma that he treated with 
medication, including methotrexate.  The testimony was to the 
effect that the methotrexate caused or worsened the veteran's 
cirrhosis which produced his death, and that the erythroderma 
cannot be excluded as a significant factor in the production 
of his death.

In February 1999, the Board requested medical expert opinions 
from a representative of the Chief Medical Director of the 
Veterans Health Administration.  The medical expert was asked 
to review the evidence in the veteran's claims folder and to 
opine on (1) whether it is at least as likely as not that the 
veteran's erythroderma contributed substantially or 
materially to the cause of his death, (2) whether it is at 
least as likely as not that the erythroderma combined with 
other conditions to cause the veteran's death, (3) whether it 
is at least as likely as not that the erythroderma aided or 
lent assistance to the production of the veteran's death, (4) 
whether it is at least as likely as not that the erythroderma 
resulted in debilitating effects and general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease or injury 
primarily causing death, and (5) whether it is at least as 
likely as not that the erythroderma was of such severity as 
to have had a material influence in accelerating the 
veteran's death.

In correspondence dated in March 1999, the Chief of 
Dermatology of a VA medical center answered the questions in 
the above paragraphs with the assumption that treatments for 
erythroderma were not included when the questions were asked 
about erythroderma per se.  The medical expert opined that 
(1) it is not at least as likely as not that the veteran's 
erythroderma contributed to the cause of his death, (2) it is 
not at least as likely as not that the erythroderma combined 
with other conditions caused the veteran's death, (3) it is 
not as least as likely as not that the erythroderma aided or 
lent assistance to the production of the veteran's death, and 
(4) it is not a least as likely as not that the erythroderma 
resulted in debilitating effects and general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease or injury 
leading to death.  It could be argued, however, that 
treatments he received for his psoriasis contributed to 
impairment of his health and ability to resist other disease 
or injury.  For example, corticosteroids given orally or 
topically to large surfaces can suppress immune function or 
lead to upper GI (gastrointestinal) ulcers.  Methotrexate 
suppresses immune function and can contribute to hepatic 
fibrosis.  It was also opined that (5) it is not at least as 
likely as not that the erythroderma was of such severity as 
to have had a material influence in accelerating the 
veteran's death.

In June 1999, the Board requested answers to the above 
questions from another representative of the Chief Medical 
Director of the Veterans Health Administration.  The medical 
expert was asked to review the evidence in the veteran's 
claims folders and to provide opinions with the assumption 
that treatments for erythroderma were included.

In correspondence dated in June 1999, the Chief of a GI 
section of a VA medical facility notes that the evidence in 
the veteran's claims folder was reviewed and that various 
conclusions had been made.  It was noted that the diagnosis 
of alcoholic liver disease is usually based on a history of 
heavy alcohol consumption over a protracted period; on 
biochemical evidence; and on liver histology.  In this case, 
there was no clear evidence of alcohol abuse available from 
review of the records.  Specifically, it was noted that the 
appellant did not relate any problems with alcohol and the 
veteran freely admitted to social drinking only.  The pattern 
of SGOT to SGPT elevation in the serum was also unlike 
alcohol.  Furthermore, the MCV was not significantly raised.  
Finally, the multiple liver biopsies showed a gradual 
progression of fibrosis in the liver following institution of 
methotrexate, without clear evidence of alcohol related 
damage.  On the basis of these conclusions, the liver disease 
in the veteran appeared related more to drug-induced liver 
damage than to alcohol liver disease.


B.  Legal Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where cirrhosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury, including a disability for which 
compensation is payable under 38 U.S.C.A. § 1151.  38 C.F.R. 
§ 3.310(a) (1998); VAOPGCPREC 8-97.

The evidence reveals that the veteran was entitled to VA 
benefits for erythroderma rated 10 percent as though this was 
a service-connected disability under 38 U.S.C.A. § 1151 based 
on the development of the erythroderma due to treatment 
during a period of VA hospitalization in April 1977.  The 
appellant is also entitled to VA benefits as though the 
veteran's cause of death was due to a service-connected 
disability under the provisions of 38 U.S.C.A. § 1151 if the 
erythroderma caused the veteran's death or contributed 
substantially or materially to his death, or caused another 
condition that caused his death or which contributed 
substantially or materially to the veteran's death.

The evidence indicates that the veteran's death in September 
1993 was due to sepsis due to or as a consequence of small 
bowel obstruction due to or as a consequence of SBP along 
with cirrhosis or due to or as a consequence of cirrhosis.  
The evidence does not indicate the presence of sepsis, small 
bowel obstruction, and SBP until 1993, and it does not relate 
these conditions to an incident of service.  Hence, service 
connection is not warranted for these conditions.  If these 
conditions are due to the cirrhosis of the liver, then the 
cirrhosis of the liver is the only underlying cause of the 
veteran's death.  In any event, cirrhosis of the liver caused 
the veteran's death.

The evidence does not demonstrate the presence of liver 
problems until the 1970's, many years after service, and does 
not link this condition to an incident of service.  The 
medical evidence reveals that the veteran had a long history 
of severe psoriasis and that treatment of this condition with 
methotrexate produced liver toxicity, classified as grade II, 
since at least 1975.  In 1982, the Board found that he was 
entitled to VA disability benefits for erythroderma resulting 
from VA treatment for psoriasis during a period of VA 
hospitalization in April 1977.  Since the medical evidence 
indicates that the veteran's liver disease is due to 
treatment for psoriasis with methotrexate prior to the 
demonstration of diffused erythroderma in April 1977, it 
cannot be concluded that the terminal liver disease is due to 
treatment of the erythroderma with methotrexate.  Service 
connection for the cause of the veteran's death, however, may 
be found if there is some medical evidence showing that he 
continued to use methotrexate to treat the erythroderma and 
that this treatment worsened the liver disease or contributed 
to his impairment of health and ability to resist the effects 
of the liver disease. 

The testimony of the appellant and a friend in 1994 is to the 
effect that the veteran's treatment with methotrexate after 
1977 was a factor in the worsening of the veteran's liver 
disease, but the medical evidence in this case is not clear 
on this matter.  It indicates that the veteran's treatment 
with methotrexate was restarted for a period in the 1980's 
and that he received a short course of this treatment during 
a period of hospitalization from May to June 1993, but the 
medical evidence does not indicate that the additional use of 
methotrexate for treatment of the veteran's psoriasis and 
erythroderma in the 1980's and 1990's worsened the veteran's 
ongoing liver disease.  A letter from Dr. Gross dated in 
March 1981, notes that the veteran's acute hepatitis during 
his VA hospitalization in April 1977 could have damaged the 
liver, but this opinion is equivocal, as the opposite is 
equally probable.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  There is no medical evidence of record linking the 
veteran's liver disease to a condition other than drug, and 
possibly, alcohol use.  The preponderance of the evidence 
indicates that the veteran's liver disease was due to the 
treatment of psoriasis with methotrexate.  

In 1999, the Board requested medical opinions as to whether 
the veteran's erythroderma, alone or in combination with 
other conditions, caused or contributed to the veteran's 
death.  It was opined that it was not as least as likely as 
not that the erythroderma, alone or in combination with other 
conditions, caused or contributed to the veteran's death.  
The opinions from the medical expert in dermatology, however, 
qualified the opinions with the assumption that treatments 
for erythroderma were not included.  This medical expert also 
noted that the veteran's treatments for psoriasis with 
methotrexate could have contributed to the impairment of his 
health and ability to resist other disease or injury.  
Another opinion dated in June 1999 from a medical expert in 
GI diseases is to the effect that it appeared the veteran's 
liver disease was more likely related to drug induced liver 
damage rather than alcohol liver disease.

After consideration of all the evidence in this case, the 
Board finds that the evidence is unclear as to the nature and 
extent of the veteran's erythroderma.  It appears that this 
condition may have been an aggravation of the veteran's 
psoriasis rather than a new condition, that he received some 
methotrexate after 1977 for the condition (psoriasis with 
erythroderma), that he had hepatitis in 1977, and that the 
methotrexate, PUVA, psoriasis, and erythroderma are 
intertwined to a point where the effects of each cannot be 
reliably considered without reference to the whole.  Under 
the circumstances, the Board finds that the overall evidence 
is essentially in equipoise on the question of whether the 
veteran's treatment for erythroderma contributed to 
impairment of his health and ability to resist the effects of 
the terminal liver disease.  Hence, the appellant prevails as 
to her claim for service connection for the cause of the 
veteran's death with application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

